UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 Or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-20805 ReGen Biologics, Inc. (Exact name of registrant as specified in its charter) Delaware 23-2476415 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 411 Hackensack Avenue, Hackensack, NJ 07601 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (201) 651-5140 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £ No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of“large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer£ Accelerated filer£ Non-accelerated filer£ Smaller reporting company R (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R The number of outstanding shares of the registrant’s common stock as of May 4, 2009 was 9,774,252 1 REGEN BIOLOGICS, INC. INDEX Page No. PART I — FINANCIAL INFORMATION 3 Item 1. Financial Statements. 3 Condensed Consolidated Balance Sheets at March 31, 2009 (unaudited) and December 31, 2008 3 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2009 (unaudited) and 2008 (unaudited) 4 Consolidated Statements of Changes in Stockholders’ Equity (Deficit) and Series A & Series C Redeemable Convertible Preferred Stock for the Three Months Ended March31, 2009 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2009 (unaudited) and 2008 (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 17 Item 3. Quantitative and Qualitative Disclosures about Market Risk. 24 Item 4T. Controls and Procedures. 24 PART II — OTHER INFORMATION 24 Item 1. Legal Proceedings. 24 Item 1A. Risk Factors. 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 25 Item 3. Defaults Upon Senior Securities. 25 Item 4. Submission of Matters to a Vote of Security Holders. 25 Item 5. Other Information. 25 Item 6. Exhibits. 25 Signatures 29 Certification 2 Index PART I — FINANCIAL INFORMATION Item 1. Financial Statements. REGEN BIOLOGICS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in thousands, except per share data) March31,2009 December31,2008 (unaudited) ASSETS Current assets Cash and cash equivalents $ 6,115 $ 250 Trade receivables, net of allowance for doubtful accounts of $40 and $20, at March 31, 2009 and December 31, 2008, respectively 181 233 Inventory 464 400 Prepaid expenses and other current assets 736 895 Deferred financing costs 2 82 Total current assets 7,498 1,860 Property and equipment, net 347 328 Other assets 103 103 Total assets $ 7,948 $ 2,291 LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities: Accounts payable $ 878 $ 720 Accounts payable to related party 28 9 Accrued expenses 724 731 Other current liabilities 15 15 Convertible notes payable, face value $171, less unamortized discount of $31,and including accrued interest of $2 at March 31, 2009; face value $3,039, less unamortized discount of $1,125, and including accrued interest of $92 at December 31, 2008 142 2,006 Current portion of notes payable to related party, including accrued interest of $2,547 and $2,479 as of March 31, 2009 and December 31, 2008, respectively 8,590 8,522 Total current liabilities 10,377 12,003 Other liabilities 257 189 Long-term portion of capital leases 3 7 Total liabilities 10,637 12,199 Series A redeemable convertible preferred stock, $.01 par value; 15,309,822 shares authorized; issued and outstanding 1,990,331 shares at liquidation preference of $892 at March 31, 2009 and December 31, 2008 892 892 Series C redeemable convertible preferred stock, $.01 par value; 30,000,000 shares authorized; issued and outstanding 1,381,881shares at liquidation preference of $619 at March31, 2009, and 6,025,437shares at liquidation preference of $2,700 at December31, 2008 597 2,586 Stockholders’ equity (deficit): Common stock, $.01 par value; 165,000,000 shares authorized; issued and outstanding 9,774,252 shares at March 31, 2009, and 6,018,152 shares at December 31, 2008 98 59 Additional paid-in capital 106,676 92,041 Accumulated deficit (110,952 ) (105,486 ) Total stockholders’ deficit (4,178 ) (13,386 ) Total liabilities and stockholders’ deficit $ 7,948 $ 2,291 See accompanying Notes to Condensed Consolidated Financial Statements. 3 Index REGEN BIOLOGICS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Dollars in thousands, except per share data) Three Months Ended March31, 2009 2008 Revenue: Sales $ 288 $ 334 Royalties 9 9 Total revenue 297 343 Expenses: Costs of goods sold 135 143 Research and development 1,403 998 Business development, general and administrative 2,877 1,469 Total expenses 4,415 2,610 Operating loss (4,118 ) (2,267 ) Interest and other income 7 32 Interest and other expense (1,263 ) (78 ) Net loss (5,374 ) (2,313 ) Accretion of issuance costs on Series C Preferred Stock (92 ) (17 ) Net loss attributable to common stockholders $ (5,466 ) $ (2,330 ) Basic and diluted net loss per share attributable to common stockholders $ (0.64 ) $ (0.45 ) Weighted average number of shares used for calculation of net loss per share 8,556,600 5,208,562 See accompanying Notes to Condensed Consolidated Financial Statements. 4 Index ReGen Biologics, Inc. CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIT) AND SERIES A AND SERIES C REDEEMABLE CONVERTIBLE PREFERRED STOCK (Unaudited) (Dollars in thousands, except per share data) Series A Series C Stockholders Equity (Deficit) Redeemable Convertible Preferred Stock Redeemable Convertible Preferred Stock Common Stock Additional Paid-In Accumulated Total Stockholders' Equity Shares Amount Shares Amount Shares Amount Capital Deficit (Deficit) Balance at December31,2008 1,990,331 $ 892 6,025,437 $ 2,586 6,018,152 $ 59 $ 92,041 $ (105,486 ) $ (13,386 ) Stock-based compensation expense 903 903 Accretion of Series C Stock issuance cost 92 (92 ) (92 ) Issuance of Common Stock work completed 4,688 — 12 12 Issuance of common stock - common stock offering 2,509,673 26 8,648 8,674 Issuance of common stock - conversion of debt 988,597 10 2,956 2,966 Issuance of common stock - options exercised 20,962 — 38 38 Conversion of Series C Preferred Stock (4,643,556 ) (2,081 ) 232,180 3 2,078 2,081 Net loss and comprehensive loss (5,374 ) (5,374 ) Balance at March31,2009 1,990,331 $ 892 1,381,881 $ 597 9,774,252 $ 98 $ 106,676 $ (110,952 ) $ (4,178 ) See accompanying Notes to Consolidated Financial Statements. 5 Index REGEN BIOLOGICS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Dollars in thousands) Three Months Ended March31, 2009 2008 Operating Activities Net loss $ (5,374 ) $ (2,313 ) Adjustments to reconcile net loss to net cash used in operating activities: Stock-based compensation 1,052 435 Amortization of debt discount for warrants and beneficial conversion feature 1,168 — Depreciation and amortization 23 26 Exchange loss (gain) 14 (60) Changes in operating assets and liabilities: Other current assets and receivables 75 51 Inventory (64 ) 32 Other assets — 2 Accounts payable and accrued expenses 251 243 Other liabilities 68 (39 ) Net cash used in operating activities (2,787 ) (1,623 ) Investing Activities Purchases of property and equipment (42 ) — Changes in investments — 100 Net cash (used in) provided by investing activities (42 ) 100 Financing Activities Proceeds from issuance of common stock 8,712 — Repayment of capital lease obligations (4 ) (3 ) Net cashprovided by (used in) financing activities 8,708 (3 ) Effect of exchange rate changes on cash (14 ) 60 Net increase (decrease) in cash and cash equivalents 5,865 (1,466 ) Cash and cash equivalents at beginning of period 250 4,008 Cash and cash equivalents at end of period $ 6,115 $ 2,542 Supplemental Disclosure of Cash Flow Information Non-cash disclosure: Conversion of bridgenotes to equity $ 2,966 $ — Conversion of Series C Preferred Stock 2,081 — Issuance of stock for services rendered 12 58 Cash disclosure: Cash paid for interest 0 2 See accompanying Notes to Condensed Consolidated Financial Statements. 6 Index REGEN BIOLOGICS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (Dollars in thousands, except per unit and per share data) (1) ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation and Basis of Presentation The accompanying unaudited condensed consolidated financial statements of ReGen Biologics, Inc. (“ReGen” or the “Company”) include accounts of the Company and its wholly-owned subsidiaries, RBio, Inc. (“RBio”) and ReGen Biologics AG (“ReGen AG”). Intercompany transactions and balances are eliminated in consolidation. The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with the instructions to Form10-Q and, as permitted by such instructions, do not include all the information and notes required by accounting principles generally accepted in the United States for complete financial statements. In the opinion of management, the accompanying condensed consolidated financial statements contain all adjustments (consisting of normal recurring adjustments) necessary to present fairly the financial position and the results of operations for the periods presented. To date the Company has not generated a positive internal cash flow and until revenues increase from the sale of its products, the Company will be dependent upon the availability of future debt and equity funding. ReGen will continue to require additional capital to further develop its products and further develop sales and distribution channels for its products around the world. See “Risks and Going Concern Uncertainties” below, for further information. ReGen currently operates as an orthopedic products company that develops, manufactures, and markets innovative tissue growth and repair products for U.S.and global markets.ReGen is managed and operated as one business segment. Accordingly, ReGen does not prepare financial information for separate product areas and does not have separate reportable segments as defined by Statement of Financial Accounting Standards (SFAS) No.131, Disclosure about Segments of anEnterprise and Related Information. For further information, refer to the audited consolidated financial statements and notes included in ReGen’s Annual Report on Form 10-K for the year ended December 31, 2008. Risks and Going Concern Uncertainties The future operating results of the Company may be affected by a number of risks and certain other factors. The Company’s future operating results are highly dependent upon its ability to obtain and maintain regulatory clearance and approvals for its products. In December 2008, we received U.S. Food and Drug Administration, or FDA, clearance to market the MenaflexTM collagen meniscus implant in the U.S. The Menaflex device was determined to be substantially equivalent to existing Class II devices through the 510(k) premarket notification process and is indicated for use in surgical procedures for the reinforcement and repair of soft tissue injuries of the medial meniscus.
